DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aihara et al. (US 2018/0370091 A1).
Regarding claim 1, Aihara discloses an imprint apparatus 100 that forms a pattern made of an imprint material on each of a plurality of shot regions of a substrate (title/abstract, ¶ 36; FIG. 1), the apparatus comprising a user interface (CONS; ¶¶ 36-37) configured to show a map RP of the supply positions of imprint material and allows a user to perform editing of the map RP (¶¶ 43+; FIG. 4) which is equated with the claimed assigning each of a plurality of shot regions of the substrate to any one of a plurality of groups such that an imprint material is supplied onto one or more shot regions which have been assigned to one group by a dispenser, and then the imprint process is performed for the one or more shot regions which have been assigned to the one group.
Regarding claim 2-7, Aihara discloses apparatus parameters MP which include the supply start position, the speed of the substrate stage, and the interval of the dispenser (¶¶ 47+) and therefore suggest the claimed prohibited constraints.
Further, regarding claim 4. Aihara discloses the user interface allows the user to perform editing for assigning an order of forming a pattern made of an imprint material to each of the plurality of shot regions (FIG. 7; ¶¶ 56+).

Regarding claim 8, Aihara discloses the user interface allows the user to perform editing for assigning an order of forming a pattern made of an imprint material to each of the plurality of shot regions (FIG. 7; ¶¶ 56+).
Regarding claim 9, Aihara discloses the user interface comprises a display controller configured to display an error that occurs when editing that does not satisfy a preset constraint has been performed (¶¶ 82-89, 106, 110-111).
Regarding claim 10, Aihara discloses a controller unit CNT configured to control a process of forming a pattern made of an imprint material on each of the plurality of shot regions of the substrate in accordance with a result of editing performed using the user interface (¶¶ 36-37, 40, 43).
Regarding claim 11-13, Aihara discloses that the controller is configured to not supply imprint material to regions with no patterns (¶¶ 98-99; FIG. 17A-B) which is equated with the claimed removing a shot region, or not supplying imprint material.
Regarding claim 14-15, Aihara discloses the user interface displays, on a display, an image indicating progress of a process in each shot region, the image includes an image indicating that the imprint material has been arranged on the shot region, an image indicating that the imprint material is in contact with a mold, and an image indicating that the imprint material has been cured (FIG. 4; ¶¶ 46+).

Response to Arguments
Applicant's arguments filed 28 September 2021 have been fully considered but they are not persuasive. Applicant contends that the device of Aihara fails to provide a user interface which allows a user to perform editing for assigned each of a plurality of shot regions of the substrate to any one of the plurality of groups. However, the Examiner’s position is that the device of Aihara is capable of such assignment, as it is configured to show a map RP of the supply positions of imprint material and allows a user to perform editing of the map RP (¶¶ 43+; FIG. 4). Although not explicitly explained by Aihara, the group assignment would not change the structure of the claimed device, even if the structure does not explicitly perform the claimed function. The MPEP states that, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” See MPEP § 2114 for further details.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742